Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

IGNITE RESTAURANT GROUP, INC.

 

and

 

J.H. WHITNEY VI, L.P.

 

and

 

THE STOCKHOLDERS SET FORTH ON SCHEDULE I ATTACHED HERETO

 

Dated as of May 16, 2012

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of May 16, 2012, is made and
entered into by and between Ignite Restaurant Group, Inc., a Delaware
corporation (the “Company”), J.H. Whitney VI, L.P., a Delaware limited
partnership (“Whitney”) and certain persons listed on Schedule I hereto (such
persons, together with Whitney, in their capacity as holders of Registrable
Shares, the “Holders” and each a “Holder”).

 

RECITALS

 

WHEREAS, the Company has prepared a registration statement on Form S-1 (File No.
333-175878) with respect to the issuance and sale of its common stock, par value
$0.01 per share (the “Common Stock”), with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), for an underwritten initial public offering of shares of the
Company’s Common Stock (the “IPO”);

 

WHEREAS, in connection with the IPO, JCS Holdings, LLC, a Delaware limited
liability company (“Parent”), the Company’s direct parent and sole stockholder,
plans to distribute substantially all of the shares of the Common Stock then
held by it to the holders of its Series A preferred units and its common units
in accordance with the provisions then in effect of the Third Amended and
Restated Limited Liability Company Agreement, as amended, of Parent;

 

WHEREAS, Whitney and the other Holders are the holders of such Series A
preferred units and common units of Parent; and

 

WHEREAS, the Company has agreed to provide to the Holders the registration
rights set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean Monday, Tuesday, Wednesday, Thursday, and Friday that
is not a day on which banking institutions in New York or other applicable
places where such act is to occur are authorized or obligated by applicable law,
regulation or executive order to close.

 

“Common Stock” shall have the meaning set forth in the Recitals hereof.

 

“Commission” shall have the meaning set forth in the Recitals hereof.

 

--------------------------------------------------------------------------------


 

“Company” shall have the meaning set forth in the introductory paragraph hereof.

 

“Controlling Person” shall have the meaning set forth in Section 5(a) of this
Agreement.

 

“Demand Notice” shall have the meaning set forth in Section 2(a)(i) of this
Agreement.

 

“Demand Registration” shall have the meaning set forth in Section 2(b)(i) of
this Agreement.

 

“Demand Registration Statement” shall have the meaning set forth in Section
2(b)(i) of this Agreement.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company.

 

“End of Suspension Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

 

“Equity Securities” of any Person means (i) any capital stock, partnership,
membership, joint venture or other ownership or equity interest, participation
or securities in or of such Person (whether voting or non voting, whether
preferred, common or otherwise, and including any stock appreciation, contingent
interest or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

“FINRA” shall mean the Financial Industry Regulatory Authority.

 

“Holder” shall mean each holder of the Common Stock, listed in Schedule I
attached hereto, in his, her or its capacity as a holder of Registrable Shares
and their direct and indirect transferees. For purposes of this Agreement, the
Company may deem and treat the registered holder of a Registrable Share as the
Holder and absolute owner thereof, unless notified to the contrary in writing by
the registered Holder thereof.

 

“Initiating Holders” shall have the meaning set forth in Section 2(b)(i) of this
Agreement.

 

“IPO” shall have the meaning set forth in the Recitals hereof.

 

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

 

“Maximum Threshold” shall have the meaning set forth in Section 2(b)(ii) of this
Agreement.

 

“Non-Holder Securities” shall have the meaning set forth in Section 2(c)(iii) of
this Agreement.

 

--------------------------------------------------------------------------------


 

“Parent” shall have the meaning set forth in the Recitals hereof;

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Piggyback Registration” shall have the meaning set forth in Section 2(c)(i) of
this Agreement.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Registrable Shares” with respect to any Holder, shall mean at any time the
Common Stock (with the initial amount of Common Stock shares held by each Holder
being as forth opposite such Holder’s name on Schedule I hereto), together with
any class of equity securities of the Company or of a successor to the entire
business of the Company which are issued in exchange for the Common Stock;
provided,  however,  that such Registrable Shares shall cease to be Registrable
Shares with respect to any Holder upon the earliest to occur of (A) the date on
which a Registration Statement with respect to the sale of such Holder’s
Registrable Shares shall have been declared effective under the Securities Act
and all of such Holder’s Registrable Shares shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement; (B) the
date on which such securities shall have ceased to be outstanding; and (C) the
date on which the Registrable Shares may be sold without restriction pursuant to
Rule 144 under the Securities Act in a single transaction.

 

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities, (ii) all registration, filing and stock exchange fees, all fees
and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars,  all printing expenses,
messenger and delivery expenses and any fees and disbursements of one common
counsel retained by a majority of the Registrable Shares, (iii) expenses
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the registration, marketing or selling of the Registrable
Securities, (iv) fees and expenses in connection with any review by the
Financial Industry Regulatory Authority,  Inc. (“FINRA”) of the underwriting
arrangements or other terms of the offering,  and all fees and expenses of any
“qualified independent underwriter,” including the reasonable fees

 

--------------------------------------------------------------------------------


 

and expenses of any counsel thereto, (v) costs of printing and producing any
agreements among underwriters, underwriting agreements, any “blue sky” or legal
investment memoranda and any selling agreements and other documents in
connection with the offering, sale or delivery of the Registrable Securities;
provided, however, that “Registration Expenses” shall not include any
out-of-pocket expenses of the Holders (other than as set forth in clause (ii)
above), transfer taxes, underwriting or brokerage commissions or discounts
associated with effecting any sales of Registrable Shares that may be offered,
which expenses shall be borne by each Holder of Registrable Shares on a pro rata
basis with respect to the Registrable Shares so sold.

 

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“Sale Expenses”  shall mean other than in connection with a Registration
Statement, (i) the fees and disbursements of counsel and independent public
accountants for the Company incurred in connection with the Company’s
performance of or compliance with this Agreement, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, and any premiums and other costs of policies of insurance
obtained by the Company against liabilities arising out of the sale of any
securities and (ii) all registration, filing and stock exchange fees, all fees
and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any fees and disbursements of one common
counsel retained by a majority of the Registrable Shares; provided, however,
that “Sale Expenses” shall not include any out-of-pocket expenses of the Holders
(other than as set forth in clause (ii) above), transfer taxes, underwriting or
brokerage commissions or discounts associated with effecting any sales of
Registrable Shares that may be offered, which expenses shall be borne by each
Holder of Registrable Shares on a pro rata basis with respect to the Registrable
Shares so sold.

 

“Securities Act” shall have the meaning set f01ih in the Recitals hereof.

 

“Selling Holders’ Counsel” shall mean counsel for the Holders that is selected
by the Holders holding a majority of the Registrable Shares included in a
Registration Statement and that is reasonably acceptable to the Company.  In the
absence of en election, such counsel shall be Kirkland & Ellis LLP.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
of this Agreement.

 

“Suspension Event” shall have the meaning set forth in Section 3(b) of this
Agreement.

 

“Suspension Notice” shall have the meaning set f01ih in Section 3(a) of this
Agreement.

 

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

--------------------------------------------------------------------------------


 

“Withdrawn Demand Registration” shall have the meaning set forth in Section
2(b)(v) of this Agreement.

 

Section 2. Shelf Registrations and Piggy Back Registrations.

 

(a) Shelf Registration.

 

(i) At any time that the Company is eligible to use Form S-3, upon the written
request of Whitney, the Company shall use reasonable best efforts to file with
the Commission following the receipt of such written request (the “Demand
Notice”), one or more registration statements with respect to the Registrable
Shares under the Securities Act for the offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”). If such Shelf Registration Statement is not automatically declared
effective by the Commission or does not automatically become effective, the
Company shall use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as soon as practicable
after the filing thereof. The Shelf Registration Statement shall be on an
appropriate form and the registration statement and any form of prospectus
included therein (or prospectus supplement relating thereto) shall reflect the
plan of distribution or method of sale as the Holders may from time to time
notify the Company of.  Following the receipt by the Company of any Demand
Notice, all of the Registrable Shares of any Whitney shall be included in the
Shelf Registration Statement without any further action unless a smaller number
is requested or a dollar amount is registered.  If not all of Whitney’s
Registrable Shares are included, Whitney may submit subsequent Demand Notices. 
Other Holders shall be afforded 7 days to decide to include Registrable Shares
in proportion to the Registrable Shares of Whitney that are included.

 

(ii) Effectiveness. The Company shall use commercially reasonable efforts to
keep any Shelf Registration Statement continuously effective for the period
beginning on the date on which such Shelf Registration Statement is declared
effective and ending on the date that all of the Registrable Shares registered
under the Shelf Registration Statement cease to be Registrable Shares. During
the period that such Shelf Registration Statement is effective, the Company
shall supplement or make amendments to the Shelf Registration Statement, if
required by the Securities Act or if reasonably requested by the Holders
(whether or not required by the form on which the securities are being
registered), including to reflect any specific plan of distribution or method of
sale, and shall use its commercially reasonable best efforts to have such
supplements and amendments declared effective, if required, as soon as
practicable after filing.

 

(iii) Selection of Underwriters. If any offering pursuant to a Shelf
Registration Statement is an underwritten offering, a majority-in-interest of
the Holders participating in such underwritten offering shall have the right to
select the managing underwriter or underwriters to administer any such offering.

 

(iv) The priority of inclusion of Registrable Shares in a Shelf Registration
Statement and any underwritten sale thereunder shall be consistent with Section
2(b)(ii) hereof.

 

--------------------------------------------------------------------------------


 

(b) Demand Registrations.

 

(i) Right to Request Registration. So long as the Company does not have an
effective Shelf Registration Statement with respect to the Registrable Shares,
Whitney may request registration under the Securities Act of all or part of its
Registrable Shares (“Demand Registration”) with an anticipated aggregate
offering price of at least $10.0 million at any time and from time to time.

 

Within ten (10) Business Days after receipt of any such request for Demand
Registration, the Company shall give written notice of such request to all other
Holders of Registrable Shares, if any, and shall, subject to the provisions of
Section 2(b)(iii) hereof, include in such registration all such Registrable
Shares with respect to which the Company has received written requests for
inclusion therein within seven (7) Business Days after the receipt of the
Company’s notice. The Company shall use commercially reasonable best efforts to
file with the Commission following receipt of any such request for Demand
Registration one or more registration statements with respect to the Registrable
Shares under the Securities Act (the “Demand Registration Statement”). The
Company shall use commercially reasonable best efforts to cause such Demand
Registration Statement to be declared effective by the Commission as soon as
practicable after the filing thereof. The Demand Registration Statement shall be
on an appropriate form and the Registration Statement and any form of prospectus
included therein (or prospectus supplement relating thereto) shall reflect the
plan of distribution or method of sale as the Holders may from time to time
notify the Company. Following the receipt by the Company of any request for
Demand Registration, subject to Section 2(b)(ii), all of the Registrable Shares
of any Holder shall be included in the Demand Registration Statement without any
further action by any Holder.

 

(ii) Priority on Demand Registrations. If the managing underwriters of a
requested Demand Registration advise the Company in writing that, in their
opinion, the number of Registrable Shares requested to be included in such
Registration Statement exceeds the number that can be sold in such offering
and/or that the number of Registrable Shares proposed to be included in any such
registration would adversely affect the price per share of the Company’s equity
securities to be sold in such offering (such maximum number of securities or
Registrable Shares, as applicable, the “Maximum Threshold”), the underwriting
shall be allocated among the Company and all Holders as follows: (A) first, the
Registrable Shares, as to which registration has been requested pursuant to the
applicable written contractual demand registration rights of Whitney that can be
sold without exceeding the Maximum Threshold; (B) second, to the extent that the
Maximum Threshold has not been reached under the foregoing clause (A), the
shares of Common Stock or other securities, if any, for the account of other
Holders desiring to participate in such registration, pro rata, based on the
amount of such Common Stock or other securities initially requested to be
registered by such Holders or as such Holders may otherwise agree, that can be
sold without exceeding the Maximum Threshold.

 

(iii) Restrictions on Demand Registrations. The Company shall not be obligated
to effect any Demand Registration within sixty (60) days after the effective
date of a previous Demand Registration or a previous registration under which
any Holder or

 

--------------------------------------------------------------------------------


 

Holders (the “Initiating Holders”) had piggyback rights pursuant to Section 2(c)
hereof wherein the Initiating Holders were permitted to register, and sold, at
least 50% of the shares of Registrable Shares requested to be included therein.
In addition, the Company shall not be obligated to effect any Demand
Registration after the Company has effected three (3) Demand Registrations and
all such registrations effected by the Company have been declared and ordered
effective in any twelve (12) month period.

 

(iv) Selection of Underwriters. If any of the Registrable Shares covered by a
Demand Registration hereof is to be sold in an underwritten offering, a
majority-in-interest of the Holders participating in such underwritten offering
shall have the right to select the managing underwriter or underwriters to
administer any such offering.

 

(v) Effective Period of Demand Registrations. After any Demand Registration
Statement filed pursuant to this Agreement has become effective, the Company
shall use its commercially reasonable best efforts to keep such Demand
Registration Statement effective for a period equal to one hundred eighty (180)
days from the date on which the SEC declares such Demand Registration Statement
effective (or if such Demand Registration Statement is not effective during any
period within such one hundred eighty (180) days, such 180-day period shall be
extended by the number of days during such period when such Demand Registration
Statement is not effective), or such shorter period that shall terminate when
all of the Registrable Shares covered by such Demand Registration Statement have
been sold pursuant to such Demand Registration. If the Company shall withdraw or
reduce the number of shares of Registrable Shares that is subject to any Demand
Registration pursuant to Section 2(b)(ii) (a “Withdrawn Demand Registration”),
the Initiating Holders of the Registrable Shares remaining unsold and originally
covered by such Withdrawn Demand Registration shall be entitled to a replacement
Demand Registration that (subject to the provisions of this Section 2(b)) the
Company shall use its commercially reasonable best efforts to keep effective for
a period commencing on the effective date of such Demand Registration and ending
on the earlier to occur of the date (i) that is one hundred eighty (180) days
from the effective date of such Demand Registration and (ii) on which all of the
Registrable Shares covered by such Demand Registration has been sold. Such
additional Demand Registration otherwise shall be subject to all of the
provisions of this Agreement.

 

(c) Piggyback Registrations.

 

(i) Right to Piggyback. Whenever the Company proposes to register any of its
common equity securities under the Securities Act (other than a registration
statement on F01m S-8  or on Form S-4 or any similar successor forms thereto),
whether for its own account or for the account of one or more stockholders of
the Company, and the registration form to be used may be used for any
registration of Registrable Shares (a “Piggyback Registration”), the Company
shall give prompt written notice to all Holders of its intention to effect such
a registration and, subject to Sections 2(c)(ii) and 2(c)(iii), shall include in
such registration all Registrable Shares with respect to which the Company has
received written requests for inclusion therein within seven (7) days after

 

--------------------------------------------------------------------------------


 

the receipt of the Company’s notice. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

 

(ii) Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the Maximum
Threshold, the underwriting shall be allocated among the Company and all Holders
as follows (A) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares of Common Stock or other
securities, if any, comprised of Registrable Shares, as to which registration
has been requested pursuant to the applicable written contractual piggy-back
registration rights of such Holders, pro rata, among the Holders who have
elected to participate in such offering that can be sold without exceeding the
Maximum Threshold; (C) third, to the extent that the Maximum Threshold has not
been reached under the foregoing clauses (A) and (B), the shares of Common Stock
or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such Persons and that can be sold without exceeding the Maximum
Threshold.

 

(iii) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company’s
securities other than Registrable Shares (“Non-Holder Securities”), and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering and/or that the number of Registrable
Shares proposed to be included in any such registration would adversely affect
the price per share of the Company’s equity securities to be sold in such
offering, the underwriting shall be allocated among the holders of Non-Holder
Securities and all Holders electing to participate in such offering pro rata on
the basis of the Non-Holder Securities and Registrable Shares offered for such
registration by the holder of Non-Holder Securities and each Holder,
respectively, electing to participate in such registration.

 

(iv) Withdrawal. Any Holder may elect to withdraw such Holder’s request for
inclusion of Registrable Shares in any Piggyback Registration by giving written
notice to the Company of such request to withdraw prior to the effectiveness of
the Registration Statement. The Company (whether on its own determination or as
the result of a withdrawal by Persons making a demand pursuant to written
contractual obligations) may withdraw a Registration Statement at any time prior
to the effectiveness of the Registration Statement without thereby incurring any
liability to the Holders of Registrable Shares. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the Holders in
connection with such Piggyback Registration as provided in Section 8(c).

 

--------------------------------------------------------------------------------


 

Section 3. Black-Out Periods.

 

(a) Notwithstanding Section 2, and subject to the provisions of this Section 3,
the Company shall be permitted, in limited circumstances, to suspend the use,
from time to time, of the Prospectus that is part of a Shelf Registration
Statement (and therefore suspend sales of the Registrable Shares under such
Shelf Registration Statement), by providing written notice (a “Suspension
Notice”) to the Selling Holders’ Counsel, if any, and the Holders, for such
times as the Company reasonably may determine is necessary and advisable (but in
no event for more than an aggregate of ninety (90) days in any rolling twelve
(12) month period commencing on the date of this Agreement or more than
forty-five (45) consecutive days, except as a result of a refusal by the
Commission to declare any post-effective amendment to the Shelf Registration
Statement effective after the Company has used all commercially reasonable best
efforts to cause the post-effective amendment to be declared effective by the
Commission, in which case, the Company must terminate the black-out period
immediately following the effective date of the post-effective amendment) if any
of the following events shall occur: (i) a majority of the Board determines in
good faith that (A) the offer or sale of any Registrable Shares would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the Company, (B) after the advice of counsel, the sale of Registrable
Shares pursuant to the Shelf Registration Statement would require disclosure of
non-public material information not otherwise required to be disclosed under
applicable law, and (C) (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Shelf Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Shelf
Registration Statement on a post effective basis, as applicable; or (ii) a
majority of the Board determines in good faith, upon the advice of counsel, that
it is in the Company’s best interest or it is required by law, rule or
regulation to supplement the Shelf Registration Statement or file a
post-effective amendment to the Shelf Registration Statement in order to ensure
that the prospectus included in the Shelf Registration Statement (1) contains
the information required under Section 10(a)(3) of the Securities Act; (2)
discloses any facts or events arising after the effective date of the Shelf
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (3) discloses any material information with
respect to the plan of distribution that was not disclosed in the Shelf
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become effective
or to promptly amend or supplement the Shelf Registration Statement on a post
effective basis or to take such action as is necessary to make resumed use of
the Shelf Registration Statement as soon as possible.

 

(b) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (a) above (a “Suspension
Event”), the Company shall give a Suspension Notice to the Selling Holders’
Counsel, if any, and the Holders to suspend sales of the Registrable Shares and
such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing and the Company is using its commercially reasonable efforts and
taking all reasonable steps to terminate suspension of the use of the Shelf
Registration Statement as

 

--------------------------------------------------------------------------------


 

promptly as possible. A Holder shall not effect any sales of the Registrable
Shares pursuant to such Shelf Registration Statement (or such filings) at any
time after it has received a Suspension Notice from the Company and prior to
receipt of an End of Suspension Notice (as defined below). If so directed by the
Company, each Holder will deliver to the Company (at the expense of the Company)
all copies other than permanent file copies then in such Holder’s possession of
the prospectus covering the Registrable Shares at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Shares pursuant to the Shelf Registration Statement (or such filings) following
further written notice to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Holders and to the Selling Holders’ Counsel, if any, promptly following the
conclusion of any Suspension Event and its effect.

 

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 3, the Company agrees that it shall extend the period
of time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Common Stock covered by such Shelf
Registration Statement are no longer Registrable Shares.

 

Section 4. Registration Procedures.

 

(a) In connection with the filing of any Registration Statement or sale of
Registrable Shares as provided in this Agreement, the Company shall use
commercially reasonable best efforts to, as expeditiously as reasonably
practicable:

 

(i) prepare and file with the Commission the Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
Securities Act, which form (1) shall be selected by the Company, (2) shall be
available for the registration and sale of the Registrable Shares by the selling
Holders thereof, (3) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the Commission to be filed therewith or
incorporated by reference therein, and (4) shall comply in all respects with the
requirements of Regulation S-T under the Securities Act, and otherwise comply
with its obligations under Section 2 hereof;

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period; and
cause each prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act and comply with the provisions
of the Securities Act, the Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
each Registration Statement during the

 

--------------------------------------------------------------------------------


 

applicable period in accordance with the intended method or methods of
distribution by the selling Holders thereof;

 

(iii) (1) notify each Holder of Registrable Shares, at least five (5) Business
Days after filing, that a Registration Statement with respect to the Registrable
Shares has been filed and advising such Holders that the distribution of
Registrable Shares will be made in accordance with any method or combination of
methods legally available by the Holders of any and all Registrable Shares; (2)
furnish to each Holder of Registrable Shares and to each underwriter of an
Underwritten Offering of Registrable Shares, if any, without charge, as many
copies of each prospectus, including each preliminary prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
underwriter may reasonably request, including financial statements and schedules
in order to facilitate the public sale or other disposition of the Registrable
Shares; and (3) hereby consent to the use of the prospectus or any amendment or
supplement thereto by each of the selling Holders of Registrable Shares in
connection with the offering and sale of the Registrable Shares covered by the
prospectus or any amendment or supplement thereto;

 

(iv) use its commercially reasonable best efforts to register or qualify the
Registrable Shares under all applicable state securities or “blue sky” laws of
such jurisdictions as any Holder of Registrable Shares covered by a Registration
Statement and each underwriter of an Underwritten Offering of Registrable Shares
shall reasonably request by the time the applicable Registration Statement is
declared effective by the Commission, and do any and all other acts and things
which may be reasonably necessary or advisable to enable each such Holder and
underwriter to consummate the disposition in each such jurisdiction of such
Registrable Shares owned by such Holder; provided, however, that the Company
shall not be required to (1) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(iv), or (2) take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject;

 

(v) notify promptly each Holder of Registrable Shares under a Registration
Statement and, if requested by such Holder, confirm such advice in writing
promptly at the address determined in accordance with Section 8(e) of this
Agreement (1) when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (2) of any
request by the Commission or any state securities authority for post-effective
amendments and supplements to a Registration Statement and prospectus or for
additional information after the Registration Statement has become effective,
(3) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (4) if, between the effective
date of a Registration Statement and the closing of any sale of Registrable
Shares covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects, (5) of the happening of any event or the discovery of
any facts during the period a Registration

 

--------------------------------------------------------------------------------


 

Statement is effective as a result of which such Registration Statement or any
document incorporated by reference therein contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or, in the case of
the prospectus, contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which information shall be accompanied by an instruction to
suspend the use of the Registration Statement and the prospectus (such
instruction to be provided in the same manner as a Suspension Notice)  until the
requisite changes have been made, at which time notice of the end of suspension
shall be delivered in the same manner as an End of Suspension Notice), (6) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Shares, for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (7) of the
filing of a post-effective amendment to such Registration Statement;

 

(vi) furnish Selling Holders’ Counsel,  if any, copies of any comment letters
relating to the selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to a Registration Statement and prospectus or for additional
information relating to the selling Holders;

 

(vii) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;

 

(viii) furnish to each Holder of Registrable Shares, and each underwriter, if
any, without charge, at least one conformed copy of each Registration Statement
and any post-effective amendment thereto, including financial statements and
schedules (without documents incorporated therein by reference and all exhibits
thereto,  unless requested);

 

(ix) cooperate with the selling Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be sold and not
bearing any restrictive legends; and enable such Registrable Shares to be in
such denominations and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request at least three (3) Business Days
prior to the closing of any sale of Registrable Shares;

 

(x) upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its commercially
reasonable best efforts to prepare a supplement or post-effective amendment to
the Registration Statement or the related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Shares, such
prospectus will not contain at the time of such delivery any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or will remain so qualified,  as applicable. At such time as
such public disclosure is otherwise made or

 

--------------------------------------------------------------------------------


 

the Company determines that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company agrees promptly to notify each Holder of such determination
and to furnish each Holder such number of copies of the prospectus as amended or
supplemented, as such Holder may reasonably request;

 

(xi) within a reasonable time prior to the filing of any Registration Statement,
any prospectus, any amendment to a Registration Statement or amendment or
supplement to a prospectus, provide copies of such document to the Selling
Holders’ Counsel, if any, on behalf of such Holders, and make representatives of
the Company as shall be reasonably requested by the Holders of Registrable
Shares available for discussion of such document;

 

(xii) obtain a CUSIP number for the Registrable Shares not later than the
effective date of a Registration Statement, and provide the Company’s transfer
agent with printed certificates for the Registrable Shares, in a form eligible
for deposit with the Depositary, in each case, to the extent necessary or
applicable;

 

(xiii) enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Shares whether or not an underwriting agreement
is entered into and whether or not the registration is an underwritten
registration:

 

(A) make such representations and warranties to the Holders of such Registrable
Shares and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in similar Underwritten Offerings as
may be reasonably requested by them;

 

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
any managing underwriter(s) and their counsel) addressed to the underwriters, if
any (and in the case of an underwritten registration, each selling Holder),
covering the matters customarily covered in opinions requested in Underwritten
Offerings and such other matters as may be reasonably requested by the
underwriter(s);

 

(C) obtain “comfort” letters and updates thereof from the Company’s independent
registered public accounting firm (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements are, or are required to
be, included in the Registration Statement) addressed to the underwriter(s), if
any, and use reasonable efforts to have such letter addressed to the selling
Holders in the case of an underwritten registration (to the extent consistent
with Statement on Auditing Standards No. 72 of the American Institute of
Certified Public Accounts), such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters to underwriters in
connection with similar Underwritten Offerings;

 

--------------------------------------------------------------------------------


 

(D) enter into a securities sales agreement with the Holders and an agent of the
Holders providing for, among other things, the appointment of such agent for the
selling Holders for the purpose of soliciting purchases of Registrable Shares,
which agreement shall be in form, substance and scope customary for similar
offerings;

 

(E) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

 

(F) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of a majority
in principal amount of the Registrable Shares being sold and the managing
underwriters, if any;

 

(xiv) make available for inspection by any underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders’ Counsel and
any accountant retained by a majority in principal amount of the Registrable
Shares being sold, all financial and other records, pertinent corporate
documents and properties or assets of the Company reasonably requested by any
such persons, and cause the respective officers, directors, employees, and any
other agents of the Company to supply all information reasonably requested by
any such representative, underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the
Company; provided, however, that the Selling Holders’ Counsel, if any, and the
representatives of any underwriters will use commercially reasonable best
efforts, to the extent reasonably practicable, to coordinate the foregoing
inspection and information gathering and to not materially disrupt the Company’s
business operations;

 

(xv) a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering of Registrable Shares; within
five (5) Business Days after the filing of any Registration Statement, provide
copies of such Registration Statement to Selling Holders’  Counsel; make such
changes in any of the foregoing documents prior to the filing thereof, or in the
case of changes received from Selling Holders’ Counsel by filing an amendment or
supplement thereto, as the underwriter or underwriters, or in the case of
changes received from Selling Holders’  Counsel relating to the selling Holders
or the plan of distribution of Registrable Shares, as Selling Holders’ Counsel,
reasonably requests; not file any such document in a form to which any
underwriter shall not have previously been advised and furnished a copy of or to
which the Selling Holders’ Counsel, if any, on behalf of the Holders of
Registrable Shares, or any underwriter shall reasonably object; not include in
any amendment or supplement to such documents any information about the selling
Holders or any change to the plan of distribution of

 

--------------------------------------------------------------------------------


 

Registrable Shares that would limit the method of distribution of the
Registrable Shares unless Selling Holders’ Counsel has been advised in advance
and has approved such information or change; and make the representatives of the
Company available for discussion of such document as shall be reasonably
requested by the Selling Holders’ Counsel, if any, on behalf of such Holders,
Selling Holders’ Counsel or any underwriter;

 

(xvi) furnish to each Holder, if it has a due diligence defense under the
Securities Act, and to each underwriter, if any, a signed counterpart, addressed
to such Holder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) if eligible under SAS 72, a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the Holders of a majority of the Registrable
Shares included in such offering or the managing underwriter or underwriters
therefor reasonably requests;

 

(xvii) use its commercially reasonable best efforts to cause all Registrable
Shares to be listed on any national securities exchange on which the Company’s
common stock is then listed;

 

(xviii) otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least twelve (12) months which
shall satisfy the provisions of Section ll(a) of the Securities Act and Rule 158
thereunder;

 

(xix) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of the FINRA);

 

(xx) the Company may (as a condition to a Holder’s participation in a Shelf
Registration, Demand Registration or Piggyback Registration) require each Holder
of Registrable Shares to furnish to the Company such information regarding the
Holder and the proposed distribution by such Holder of such Registrable Shares
as the Company may from time to time reasonably request in writing.

 

(xxi)   if Registrable Securities are to be sold in a Underwritten Offering, to
include in the registration statement, or in the case of a Shelf Registration, a
prospectus supplement, to be used all such information as may be reasonably
requested by the underwriters for the marketing and sale of such Registrable
Securities;

 

(xxii) cause the appropriate officers of the Company to (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) use their reasonable best efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such

 

--------------------------------------------------------------------------------


 

Holder will forthwith discontinue disposition of Registrable Shares pursuant to
a Registration Statement relating to such Registrable Shares until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 4(a)(v) hereof, and, if so directed by the Company, such Holder will
deliver to the Company (at the Company’s expense) all copies in such Holder’s
possession, other than permanent file copies then in such Holder’s possession,
of the prospectus covering such Registrable Shares current at the time of
receipt of such notice.

 

Section 5. Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person (a
“Controlling Person”), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, as follows:

 

(i) against any and all loss, liability, claim, damage, judgment, actions, other
liabilities and expenses whatsoever (the “Liabilities”), as incurred, arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or any amendment or supplement thereto)
pursuant to which Registrable Shares were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom at such date of a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii) against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to Section
5(d) below) any such settlement is effected with the written consent of the
Company; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by

 

--------------------------------------------------------------------------------


 

the Holder expressly for use in a Registration Statement (or any amendment
thereto) or any prospectus (or any amendment or supplement thereto).

 

(b) Indemnification by the Holders.  Each Holder severally, but not jointly,
agrees to indemnify and hold harmless the Company and the other selling Holders,
and each of their respective officers, directors, partners, employees,
representatives and agents, and each of their respective Controlling Persons,
against any and all Liabilities described in the indemnity contained in Section
5(a) hereof, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto) or any prospectus included therein (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information with respect to such Holder furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
such prospectus (or any amendment or supplement thereto); provided, however,
that no such Holder shall be liable for any claims hereunder in excess of the
amount of net proceeds received by such Holder from the sale of Registrable
Shares pursuant to such Registration Statement.

 

(c) Notices of Claims, etc. Each indemnified party shall give notice as promptly
as reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. An
indemnifying party may participate at its own expense in the defense of such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying pmty or parties be liable
for the fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim whosoever
in respect of which indemnification or contribution could be sought under this
Section 5 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d) Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 5(a)(ii) effected without
its written consent if (i) such settlement is entered into more than forty-five
(45) days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not

 

--------------------------------------------------------------------------------


 

have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

(e) Contribution. If the indemnification provided for in this Section 5 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any Liabilities referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company, on the one hand, and the Holders, on the
other hand, in connection with the statements or omissions which resulted in
such Liabilities, as well as any other relevant equitable considerations.

 

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 5, each Person, if any, who controls the a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

 

Section 6. Holdback Agreement.

 

(a)                                      Each Holder agrees not to effect any
sale, transfer, or other actual or pecunimy transfer (including heading and
similar arrangements) of any Registrable Shares or of any other equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for such stock or securities, during the period beginning seven days
prior to, and ending 90 days (subject to a 17 day extension is requested by the
managing underwriter) after (or for such shorter period as to which the managing
underwriter(s) may agree), the date of the underwriting agreement of each
underwritten offering made pursuant to a Registration Statement

 

--------------------------------------------------------------------------------


 

other than Registrable Securities sold pursuant to such underwritten offering;
and (b) the Company agrees not to effect any public sale or distribution of its
equity securities (or any securities convertible into or exchangeable or
exercisable for such securities) during the seven days prior to and during the
90-day period beginning on the effective date of any underwritten Demand
Registration (or for such shorter period as to which the managing underwriter or
underwriters may agree), except as part of such Demand Registration or in
connection with any employee benefit or similar plan, any dividend reinvestment
plan, or a business acquisition or combination and to use all reasonable efforts
to cause each holder of at least 5% (on a fully­ diluted basis) of its equity
securities (or any securities convertible into or exchangeable or exercisable
for such securities) which are or may be purchased from the Company at any time
after the date of this Agreement (other than in a registered offering) to agree
not to effect any sale or distribution of any such securities during such period
(except as part of such underwritten offering, if otherwise permitted).  Each
Holder agrees to enter into any agreements reasonably requested by any managing
underwriter reflecting the terms of this Section 6.

 

(b) Notwithstanding anything contained herein, after December 31, 2013 no Holder
shall have any obligations under this Section 6 (except with respect to an
agreement signed with any managing underwriter prior to December 31, 2013) or
rights under Section 2 hereof if such Holder is an individual that was an
employee of the Company but no longer is an employee of the Company.

 

Section 7. Termination; Survival. The rights of each Holder under this Agreement
shall terminate upon the date that all of the Registrable Shares cease to be
Registrable Shares. Notwithstanding the foregoing, the obligations of the
parties under Sections 5 and 2 of this Agreement shall remain in full force and
effect following such time.

 

Section 8. Miscellaneous.

 

(a) Covenants Relating To Rule 144. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Securities Act, the Company
covenants that it will file the rep01is required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Shares (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Shares may reasonably
request, and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required, from time to time, to
enable such Holder to sell its Registrable Shares without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, (ii)
Rule 144A under the Securities Act, as such rule may be amended from time to
time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Shares, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements (at any time after ninety (90) days after the effective
date of the first Registration Statement filed by the Company for an offering of
its Common Stock to the general public) and of the Securities Act and the
Exchange

 

--------------------------------------------------------------------------------


 

Act (at any time after it has become subject to the reporting requirements of
the Exchange Act), a copy of the most recent annual and quarterly report(s) of
the Company, and such other reports, documents or stockholder communications of
the Company, and take such further actions consistent with this Section 8(a), as
a Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such Registrable Shares without
registration.

 

(b)                                          The Company shall cooperate with
Whitney in any sale and or transfer of Registrable Securities including by means
not involving a registration statement.

 

(c) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Shares
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

 

(d) Expenses. All Registration Expenses or Sale Expenses of any Holder shall be
borne by the Company, whether or not any Registration Statement related thereto
becomes effective or other Sale takes place.

 

(e) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Shares.  Any waiver, permit, consent or
approval of any kind or character on the part of any such Holders of any
provision or condition of this Agreement must be made in writing and shall be
effective only to the extent specifically set fmih in writing. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
Holder of Registrable Shares and the Company.

 

(f)  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 8(e) and (b)
if to the Company, to Ignite Restaurant Group, Inc., 9900 Westpark Drive, Suite
300, Houston, Texas 77063, Attention: Edward W. Engel (facsimile: (832)
369-7297).

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two (2) Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.

 

(g) Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company. In addition, Whitney may
assign its rights hereunder to subsequent Holders. If any transferee of any
Holder shall acquire Registrable Shares, in any manner, whether by operation of
law or otherwise, such Registrable Shares shall

 

--------------------------------------------------------------------------------


 

be held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Shares such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement, and such
person shall be entitled to receive the benefits hereof.

 

(h) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(k) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(1) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have affixed my signature hereto this          day of May
2012.

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

Jeffrey L. Rager

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

J.H. WHITNEY VI, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Zane Leshner

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Richard P. Bermingham

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

James W. Kuhn

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

James. F. Mazany

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Edward W. Engel

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Ed McGraw

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Sean Rea

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Victor Runge

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Jim Quinn

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Raymond Blanchette, III

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Luis Oliveira

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Robin Ahearn

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Jeffrey L. Rager

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Ellen Clarry

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Jim Fike

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

John Gilbert

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 